White, J. Appeal from an order of the Supreme Court (Spain, J.), entered September 30, 1994 in Albany County, which granted defendants’ motion for summary judgment dismissing the complaint.
*995This appeal arises from. Supreme Court’s summary dismissal of this action wherein plaintiff, pursuant to Insurance Law § 5104 (b), seeks to enforce a lien against defendants as a consequence of having paid them $102,000 in first-party no-fault benefits.
We affirm. Although the accident in which defendants were injured occurred in Virginia, and the other vehicle involved was registered in North Carolina and was operated by a resident of that State, we hold that said operator is a "covered person” within the meaning of Insurance Law § 5102 (j) since he was covered by an automobile insurance policy issued by an authorized insurer that provided liability coverage in excess of that required by Vehicle and Traffic Law § 311 (4) (former [a]) (see, Fireman’s Ins. Co. v Le Compte, 194 AD2d 918). Accordingly, as it is undisputed that defendants are also "covered persons”, Insurance Law § 5104 (b) has no application to this matter.
Cardona, P. J., Mercure and Casey, JJ., concur. Ordered that the order is affirmed, with costs.